[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This action brought by the plaintiff claims that the defendant sold him a defective five gallon container of Roman Adhesive. This adhesive was used by the plaintiff when he papered his walls and vertical blinds. He claims that because the adhesive was old in that it exceeded the shelf life, the wallpaper peeled and separated from the walls.
The evidence reveals that the plaintiff purchased the goods on January 31, 1992. The adhesive had a shelf life that expired in May of 1989. Expert testimony revealed that this adhesive would break down after one year with the resulting separation of the wall and wallpaper.
The cost of repairing and correcting the damage to the walls and vertical blinds as testified to by plaintiff's experts came to $3,153.00. This sum includes the cost of paper and repapering the walls and vertical blinds.
The court finds that the plaintiff has proven his case by the preponderance of the evidence in that the product was defective and the defendant should have known it. The plaintiff is awarded the sum of Three Thousand One Hundred and Fifty-Three Dollars plus costs. CT Page 9512
Francis R. Quinn State Trial Referee